EACOMBE, Circuit Judge.
The alleged infringing machine is identical with the one which was the subject of controversy in the First circuit. The practice in this circuit is well settled by numerous decisions, many of which are not reported, since it is not usual here to write more than a brief memorandum on denial of motions for preliminary injunction. When a patent has been carefully discussed by a Court of Appeals in some other circuit upon a full presentation of the state of the art, the construction of the patent adopted by the appellate court is accepted by the circuit judge upon application for a preliminary injunction as a correct exposition. It is not the function of the Circuit Court to review the decision of the Circuit Court of Ap*437peals upon substantially the same record. Sometimes the record on the later application contains important matter, not before the appellate court. Prior patents, prior publications, prior public uses not at first presented may challenge attention. In such a case the new matter is considered, and if the Circuit Court reaches the conclusion that such new matter would, if presented in the earlier case, have probably induced a different conclusion by the appellate court which heard it, the Circuit Court will exercise its own judgment upon the whole record. But there is no such new evidence presented here. There is only a further elaboration by the patentee, or by experts, of the evolution of the invention by the patentee.
Under these circumstances, application for an injunction preliminary to final hearing should be denied, since the Court of Appeals in the First Circuit held that the very machine now sought to be enjoined did not infringe.